OPINION OF THE COURT
by Judge Robertson :
Tbe pleadings and facts are so confused and obscure, in this case, as to leave tbe judicial mind in vexatious doubt as to tbe precise rights of tbe parties. We are, however, satisfied that Heady, if profits were made, is entitled to some portion of them. But whether or not be concurred in Henderson’s transfer, when it purports to have been made, or whether or not tbe transfer was merely ostensible and Henderson was still tbe beneficial party, Heady soon apparently acquiesced and ceased to act as partner.
On this basis tbe commissioner’s last report is very able and seems to approximate tbe truth as nearly as tbe chaotic record will enable any enlightened and impartial mind to reach it.
We cannot, therefore, decide that there is any available error in tbe reported amount of profits of which Heady is entitled to a share. And consequently, so far tbe chancellor’s confirmation of tbe report is approved.
But it seems to this court that tbe chancellor erred in adjudging to Heady one-half, instead of two-fifths which only his petition claimed and which the record strongly tends to prove as his conventional portion.
Wherefore, for this error alone, the judgment is reversed, and the cause remanded for a judgment conformable with this opinion.